Citation Nr: 1228498	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder, manifested by rhinorrhea.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.  He also had subsequent service in the Navy Reserve from which he retired.  He was transferred to the Retired Reserve, effective January 1, 1999.  

This case was previously before the Board of Veterans' Appeals (Board) in June 2011, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for rhinorrhea and headaches.  Thereafter, the case was returned to the Board for further appellate action.

In March 2011, the Veteran had a hearing at the RO before a member of the Board.  That Board member subsequently retired from the Board, and the Board informed the Veteran that he could have a new hearing before another member of the Board who would participate in the decision of his appeal.  However, the Veteran declined that offer and requested that his case be considered based on the evidence of record.  

In August 2011, the Veteran underwent a VA examination to determine the nature and etiology of any rhinorrhea found to be present.  Following that examination, the examiner noted that rhinorrhea was a symptom and not a diagnosis (Rhinorrhea is a discharge from the nose - STEDMAN'S MEDICAL DICTIONARY 1690 (28th ed. 2006)).  Consequently, the Board has revised that issue to more accurately reflect the nature of the disorder being claimed:  Entitlement to service connection for a disorder, manifested by rhinorrhea.  

After reviewing the record, the Board finds that still-additional development is warranted with respect to the issue of entitlement to service connection for headaches.  Accordingly, that issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The presence of a disorder, manifested by rhinorrhea, has not been established.


CONCLUSION OF LAW

The claimed disorder, manifested by rhinorrhea, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 101(22) - (23), 1110, 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.6, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for a disorder manifested by rhinorrhea.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In February 2008, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his VA treatment from September 1976 to October 1981 and from August to December 2011; records reflecting his treatment by A. S., M.D., from January to May 2008; and the transcript of his March 2011 hearing on appeal.  

In August 2011, VA examined the Veteran to determine the nature and etiology of any disorder, manifested by rhinorrhea, found to be present.  The VA examination report shows that the examiner reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  As such, the Board concludes that the VA examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to the issue of entitlement to service connection for rhinorrhea, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Indeed, in June 2012, he reported that he had no other information or evidence to submit in support of his claim.  Accordingly, the Board will proceed to the merits of the issue.

The Factual Background

During his August 1972 service entrance examination, the Veteran responded in the negative, when asked if he then had, or had ever had, sinusitis or hay fever.  On examination, his nose and sinuses were found to be normal.  

In September 1972, the Veteran was treated for a sorethroat, rhinorrhea, and a cough in conjunction with an upper respiratory infection.  In February 1976, he was treated for a viral upper respiratory infection and the flu.  

The report of the Veteran's June 1976 service separation examination and his August 1978 and February 1982 service reenlistment examinations are negative for any complaints or clinical findings of rhinorrhea.  During those examinations, the Veteran responded in the negative, when asked if he then had, or had ever had, sinusitis or hay fever.  On examination, his nose and sinuses were found to be normal.  

From March to April 1977, the Veteran was hospitalized by VA, in part, for complaints of a sorethroat and partially occluded nasal turbinates in association with acute tonsillitis.

In October 1981, the Veteran was treated by VA for complaints of sneezing and a runny nose in association with a cold. 

During Navy Reserve examinations in November 1983, May 1985, July 1986, and August 1989, the Veteran responded that he did not know, when asked if he then had, or had ever had, sinusitis.  In June 1987, August 1988, August 1993, and July 1998, he responded in the negative to those questions.  On examination, his nose, and sinuses were found to be normal.

During Navy Reserve examinations in November 1983, August 1993, the Veteran responded in the negative, when asked if he then had, or had ever had hay fever.  During Navy Reserve examinations in May 1985, June 1987, August 1988, and July 1998, the Veteran responded in the affirmative to those questions.  During Navy Reserve examinations in July 1986 and August 1989, the Veteran responded that he did not know in response to those questions.  On examination, his nose and sinuses were found to be normal.

On Dental Health Questionnaires, completed in conjunction with dental treatment in the Navy Reserve in July 1988, August 1993, and July 1998, the Veteran responded in the negative, when asked if he then had, or had ever had, sinusitis or hayfever.  

Records from A. S., M.D., show that in January and May 2008, respectively, the Veteran was treated for nasal discomfort associated with an upper respiratory infection and sinusitis and allergic rhinitis.  The Veteran reported that he had been taking over-the-counter medications for sinusitis and allergic rhinitis, without success.  

In August 2011, the Veteran was examined by VA to determine the nature and etiology of any rhinorrhea found to be present.  The VA examiner's review of the Veteran's claims folder, including his service treatment records, was essentially negative, showing no more than the usual assortment of upper respiratory infections that one would find in the general population.  When asked about specific symptoms related to his sinus-related issues, the Veteran was rather vague.  He reported some type of problem during November and December.  During the examination, he was free of symptoms and on no medication.  He denied a history of recurrent or chronic sinus infections requiring antibiotics.  

The examination of the Veteran's ears, nose, and throat, including an anterior rhinoscopy and fiberoptic endoscopy, was normal with no evidence of rhinorrhea.  Following the examination, no diagnosis was made and the examiner stated that no medical opinion as to etiology appeared to be necessary.  In this regard, he stated that there were no "current" physical findings or any abnormal findings in service that would indicate a nexus between the Veteran's complaints of rhinorrhea and service.  

The Applicable Law and Regulations

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Active military service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 C.F.R. § 3.6(a). 

The term "active duty for training means full-time duty in the Armed Forces performed by members of the Reserve Components or National Guard for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty for training means duty in the Reserve other than full-time duty, special additional duty, or training other than active duty training.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

Analysis

During his March 2011 hearing, the Veteran testified that on several occasions during active duty and during his reserve service, he had been treated for rhinorrhea.  He stated that it was manifested primarily by a runny nose and watery eyes.  He reported that he sought treatment from VA shortly after he left active duty, and that in March 1977, he was treated by VA for a week for an ear, nose, and throat problem.  He testified that thereafter, he continued to have problems which he treated with over-the-counter medication.  Therefore, he maintained that service connection for a disorder, manifested by rhinorrhea, was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report that he experienced rhinorrhea in service and that he has continued to do so since his separation from service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, by itself, his opinion is not dispositive with respect to the question of whether a chronic, identifiable disorder, manifested by rhinorrhea, had its onset in service.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

A review of the evidence shows that during his active duty, the Veteran was treated on two occasions for upper respiratory infections, manifested in part, by rhinorrhea.  He was also treated shortly after service for occluded nasal turbinates and sneezing and a runny nose in association with acute tonsillitis and a cold.  Although he gave various responses during his Naval Reserve service as to whether he then had, or had ever had, sinusitis or hay fever, the examinations were consistent in that multiple examiners never found objective evidence of any chronic, identifiable disorder manifested by rhinorrhea.  Nevertheless, in August 2011, VA examined the Veteran to determine the nature and etiology of any current disorder manifested by rhinorrhea.  Following a review of the claims folder and an examination, the August 2011 VA examiner found no evidence of a chronic, identifiable disorder manifested by rhinorrhea.  

Absent a current diagnosis, the Veteran does not meet the criteria for service connection for a disorder manifested by rhinorrhea.  Therefore, service connection such a disorder is not warranted, and, to that extent, the appeal is denied.


ORDER

Entitlement to service connection for a disorder, manifested by rhinorrhea, is denied.


REMAND

The Veteran also seeks entitlement to service connection for headaches.  

During his March 2011 hearing, the Veteran testified that on several occasions during service, he was treated for headaches, primarily in association with rhinorrhea or tension.  He also reported headaches in association with noise exposure.  

In its June 2011 remand, the Board requested that the VA examiner state whether it was at least as likely as not that the Veteran's headaches were related to service.  

In August 2011, the Veteran was examined by VA to determine the nature and etiology of any headaches found to be present.  Following that examination, the diagnosis was headaches, more likely than not due to viral upper respiratory infections and allergic rhinitis.  The examiner noted, however, that before he could offer an opinion as to any relationship to the Veteran's military service, the claims file would have to be reviewed.  To date, a review of the Veteran's claims folder with respect to headaches, has not been accomplished.  Such a deficiency suggests less-than-full compliance with instructions in the Board's remand and may be prejudicial to the Veteran.  Therefore, such deficiency must be remedied.  Stegall v. West , 11 Vet. App. 268 (1998).  Accordingly, the case is remanded for the following actions:  

1.  Return the case to the examiner who performed the August 2011 VA examination with respect to headaches.  The examiner must review the claims folder and render an opinion as to whether it is at least as likely as not (that is, a 50 percent chance or greater) that the Veteran's headaches are the result of service.  In so doing, the examiner must state how and why he reached the decision he did.  

The phrase "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of service connection as it is to find against it. 

2.  If the examiner who performed the August 2011 VA examination is unavailable, schedule the Veteran for an appropriate examination to determine the nature and etiology of any headaches found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

In conjunction with the examination, the claims folder must be made available to the examiner for review of the pertinent documents therein, and the examiner must acknowledge receipt and review of those materials in any report generated as a result of this remand. 

If headaches are diagnosed, the examiner must identify the nature of the headaches and explain the elements supporting the diagnosis.  

The examiner must also render an opinion as to whether there is a 50 percent chance or greater that the Veteran's headaches are the result of service.  In so doing, the examiner must state how and why he or she reached that opinion.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.655 (2011). 

In the event that the Veteran does not report for the scheduled examination, the notice informing the Veteran of the date, time, and place of the examination must be associated with the claims folder.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  When the foregoing actions have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for headaches.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


